Case: 1:20-cv-06029 Document #: 1 Filed: 10/09/20 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE N.E.C.A. -

IBEW LOCAL 176 HEALTH, WELFARE,
PENSION, VACATION, AND TRAINING
TRUST FUNDS,

Plaintiffs, No. 20-cv-6029

VS,

ALLIED POWER SERVICES, LLC,

)
)
)
)
)
)
)
)
)
)
a Kentucky limited liability corporation )
)

Defendant )

COMPLAINT

Plaintiffs, by their attorneys, ARNOLD AND KADJAN, LLP, Donald D. Schwartz and
Paul M. Egan, complain against Defendant as follows:
JURISDICTION AND VENUE
1. (a) Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.

(b) Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).
Case: 1:20-cv-06029 Document #: 1 Filed: 10/09/20 Page 2 of 5 PagelD #:2

PARTIES

a (a) The Plaintiffs in this count are N.E.C.A. — IBEW LOCAL 176 HEALTH,
WELFARE, PENSION, VACATION AND TRAINING TRUST FUNDS (‘the Funds”), and
have standing to sue pursuant to 29 U.S.C. 1132(a)(3).

(b) The Pension Fund, Welfare Fund and Vacation Fund (together called "the
Funds") have been established pursuant to collective bargaining agreements heretofore entered
into between the International Brotherhood of Electrical Workers Local 176 (the "Union") and
certain employer associations whose members employ members of the Union.

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of ERISA and the National Labor Relations Act, as
amended, and other applicable state and federal laws, and also pursuant to the terms and provisions
of the Agreements and Declarations of Trust which establish the Funds which are adopted and
incorporated by reference into the collective bargaining agreement.

3. (a) ALLIED POWER SERVICES LLC, a Kentucky limited liability
corporation (hereafter "ALLIED"), employs employees represented by the Union and is bound to
make contributions for hours and weeks worked by all employees and upon subcontractors who
perform work which would otherwise be performed by employees.

(b) ALLIED has its principal place of business in Louisville, Kentucky.

(c) ALLIED is an employer engaged in an industry affecting commerce.

4. Since on or about June 6, 2017, Defendant, ALLIED, executed a LETTER OF
ASSENT, which authorized the Will County Division, Illinois Chapter of the National Electrical

Contractors Association, Inc. (hereafter "NECA") as ALLIED’s collective bargaining
Case: 1:20-cv-06029 Document #: 1 Filed: 10/09/20 Page 3 of 5 PagelD #:3

representative for all matters contained in or pertaining to the collective bargaining agreement then
in force, and thereafter, between NECA and the Union. which is attached hereto as Exhibit A.

5, Since before 1972, NECA, a multi-employer bargaining association authorized to
negotiate and execute collective bargaining agreements on behalf of its members and authorizing
employers, has entered into successive collective bargaining agreements with the Union on behalf
of its members, including Defendant, ALLIED.

6. By virtue of certain provisions contained in the collective bargaining agreements
and Declarations of Trust, Defendant has agreed to make fringe benefit contributions on behalf of
certain of its employees, calculated in relation to the gross wages of said employees, and when
given reasonable notice by the Trustees of said Funds or the Trustees' representatives, has agreed to
submit its books and records to an independent auditor to determine whether or not said Defendant
is in compliance with its duties under ERISA, 29 U.S.C. §1132(g)(2)(A), the various collective
bargaining agreements and the Declarations of Trust to which Defendant has assented.

7. In the event a delinquency is shown to be due and owing, Defendant has agreed to
be liable for all costs, ten percent delinquency penalty and reasonable attorneys' fees.

8. Independent of said Declarations of Trust to which Defendant has assented,
Defendant is liable for costs pursuant to 29 U.S.C. §1132(g)(2)(E), a twenty percent penalty in
liquidated damages pursuant to 29 U.S.C. §1132(g)(2)(C)(ii), attorneys' fees pursuant to 29 U.S.C.
§1132(g)(2)(D), and prejudgment interest pursuant to 29 U.S.C. §1132(g)(2)(B).

9. Since June 6, 2017, Defendant, ALLIED, on information and belief, has admitted,
acknowledged and ratified the collective bargaining agreements entered into between NECA and
the Union by the filing of periodic report forms with the Funds and by its making some but not all

of the periodic payments to the Funds as required by such agreements.
3
Case: 1:20-cv-06029 Document #: 1 Filed: 10/09/20 Page 4 of 5 PagelD #:4

10. Plaintiffs are advised and believe that since on or about June 6, 2017, Defendant,
ALLIED, has failed to make some of the contributions from time to time required to be paid by it
to the Funds pursuant to the terms of the collective bargaining agreements by which it was bound,
all in violation of its contractual obligations and its obligations under the applicable state and
federal statutes.

11. Plaintiffs have made demand for an audit to be performed on Defendant ALLIED
complete books and records for the period from June 6, 2017 forward, but Defendant has failed
and refused to produce all the required records.

12. By virtue of the foregoing, Plaintiffs and Defendant's employees on whose behalf
Plaintiffs are acting as fiduciaries have been damaged in an amount yet to be determined.

WHEREFORE, Plaintiffs pray:

A. Defendants be ordered to allow an audit of their books and records for the period
from June 6, 2017 through the present.

B, That judgment be entered for Plaintiffs and against Defendant, ALLIED, in the
amount shown to be due under the audit pursuant to 29 U.S.C. §1132(g)(2)(A) and the aforesaid
Declarations of Trust.

C. That Plaintiffs be awarded their costs herein, as follows:

(1) Twenty percent in liquidated damages pursuant to 29 U.S.C.
§1132(g)(2)(C)(ii), and the aforesaid collective bargaining agreements and trust
declarations to which Defendant has assented;

(2) A ten percent penalty pursuant to the aforesaid collective bargaining

agreements and trust declarations to which Defendant has assented;
Case: 1:20-cv-06029 Document #: 1 Filed: 10/09/20 Page 5 of 5 PagelD #:5

(3) Audit costs pursuant to 29 U.S.C. §1132(g)(2)(E), and the collective
bargaining agreements and trust declarations to which Defendant has assented;
(4) Attorneys' fees pursuant to 29 U.S.C. §1132(g)(2)(D), and the collective
bargaining agreements and trust declarations to which Defendant has assented; and
(5) Prejudgment interest pursuant to 29 U.S.C. §1132(g)(2)(B).
D. That pending final determination of this cause, Defendant, ALLIED, be enjoined
from violating the aforesaid collective bargaining agreements and enjoined from failing to make
timely payments to the Funds as set forth; and that upon final adjudication of the cause Defendant

ALLIED, be permanently so enjoined.

E. That the court grant Plaintiffs such other and further relief as it may deem

appropriate in the circumstances.
Respectfully submitted,

TRUSTEES OF THE N.E.C.A. — IBEW
LOCAL 176 HEALTH, WELFARE,
PENSION, VACATION, AND TRAINING
TRUST FUNDS,

By: _/s/ Paul M. Egan
One of their Attorneys

Donald D. Schwartz

Paul M. Egan

ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, IL 60601

(312) 236-0415
